

Exhibit 10.6.1
ASSIGNMENT AND ASSUMPTION AGREEMENT
December 29, 2017
This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is
entered into by and between BeiGene, Ltd., a corporation organized and existing
under the laws of Cayman Islands (the “Assignor”), and BeiGene Switzerland GmbH,
a company organized and existing under the laws of Switzerland (the “Assignee”).
WHEREAS, Assignor and Celgene Logistics Sàrl (“Celgene”) entered into a License
and Supply Agreement dated July 5, 2017 regarding the development, distribution,
selling, marketing and promotion of certain products in certain territories
pursuant to the terms of conditions of such License and Supply Agreement (the
“License and Supply Agreement”).
WHEREAS, as of the Effective Date (defined below), Assignor wishes to assign to
Assignee all of Assignor’s rights and obligations under the License and Supply
Agreement, and Assignee wishes to assume all of the rights and obligations of
Assignor under the License and Supply Agreement, in accordance with the terms
hereof (the “Assignment and Assumption”).
NOW THEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Assignment. Effective as of September 1, 2017 (the “Effective Date”), Assignor
hereby assigns, transfers and sets over unto Assignee, all of its right, duties,
obligations and covenants of Assignor under the License and Supply Agreement.
2.Assumption. Assignee hereby accepts the assignment set forth in Section 1
hereof and assumes and undertakes all of the duties and obligations of Assignor
which accrue from and after the Effective Date under and pursuant to the License
and Supply Agreement as of the Effective Date. Assignee hereby confirms that
from and after the Effective Date it shall be deemed as a party to the License
and Supply Agreement and shall be bound by all terms thereof. As of the
Effective Date, all references in the License and Supply Agreement to Assignor
shall be read as if to Assignee.
3.Notice to Celgene. Assignor and Assignee shall notify Celgene of the
Assignment and Assumption hereunder, and Assignee shall undertake to assume all
obligations under the License and Supply Agreement without limitation and
exception in writing in accordance with Section 17.1 of the License and Supply
Agreement.
4.Notices. Assignee agrees that Assignee’s address and other contact information
for purposes of all notices and requests related to the License and Supply
Agreement is:


BeiGene Switzerland GmbH c/o VISCHER AG
Schützengasse 1
8021 Zürich, Switzerland
With copy to:
BeiGene, Ltd.
55 Cambridge Parkway, Suite 700W, USA Cambridge, MA 02142
Attn: Scott A. Samuels, Esq.
Email: [*]
Phone: [*]
5.Counterparts. The parties agree that this Agreement shall be executed in two
(2) counterparts, including counterparts by facsimile and electronic delivery in
portable document format, each of which shall be deemed to be an original, but
all of which together shall constitute and be one and the same instrument.
(Remainder of the Page Intentionally Left Blank)







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above


ASSIGNOR:
BeiGene, Ltd.
By:
/s/ Scott A. Samuels, Esq.
Name: Scott A. Samuels, Esq.
Title: Senior Vice President, General Counsel



















































(Signature Page to Assignment and Assumption Agreement)





--------------------------------------------------------------------------------








ASSIGNEE:
BeiGene Switzerland GmbH
By:
/s/ Scott A. Samuels, Esq.
Name: Scott A. Samuels, Esq.
Title: Director























































(Signature Page to Assignment and Assumption Agreement)



